Title: To George Washington from James Clinton, 9 August 1781
From: Clinton, James
To: Washington, George


                        
                            Albany Augt 9th 1781.
                        
                        I have the Honor to inform your Excellency that this morning General Stark arrived here to take the Command
                            of this Department; I have communicated to him such of your Excellency’s Instructions as may tend to the good of the
                            Service and Security of the Frontier. The reports that the Militia from the Eastward are in a State of Preperation, and he
                            expects a Detatchment of them in Town by the last of this Week. The Levies from this State are coming in fast, more than
                            one hundred have already arrived, so that it is probable that by the Time I am favored with your further Orders, Matters
                            will be in such Train, that I can move down without any Impediment.
                        On Tuesday night about ten oClock a most daring Attempt was made by a party of the Enemy headed by a Capt.
                            Myers, to surprise General Schuyler in his House at this place. With Difficulty the General escaped into one of the upper
                            Chambers, and by firing a few Shot out of the Window alarmed the City. They were prevented from following him, by the
                            Servants who made every Opposition in their power against a decided Superiority. Two of them (the Servants) were taken
                            off, both soldiers in  regt and one wounded with a Bayonet, also a Quantity of Plate &c.
                            Notwithstanding every Exertion of the Inhabitants, and of the Troops in town to intercept them, they made their Escape,
                            tho’ I hope some of them may yet be taken as the Country thro which they must pass, is alarmed.
                        By a Prisoner, we learn that a Detatchment consisting of near thirty left Canada the 16th Ulto and divided
                            into six small Parties on the Frontier, with a Design to take off some respectable Characters. One Party was taken by a
                            Bennington Scout, with a certain Captain John Bleeker and his Negro, whom they were bringing off.
                        Since the above was written I have been favored with yours of the 5th inst. and shall wait here your Excy’s
                            further Orders. I have the Honor to be Sir Your Exceys most humble Servt
                        
                            James Clinton
                        
                    